Citation Nr: 0122767
Decision Date: 09/19/01	Archive Date: 12/03/01

DOCKET NO. 97-33 851A              DATE SEP 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to an increased evaluation for sinusitis, currently
evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for deviated nasal
septum, currently evaluated as 10 percent disabling.

3. Entitlement to a compensable initial evaluation for
hypertension.

4. Entitlement to an increased initial evaluation for eczema,
currently rated as 10 percent disabling.

5. Entitlement to a compensable initial evaluation for residuals of
right middle finger fracture.

6. Entitlement to a compensable initial evaluation for hearing
loss.

REPRESENTATION 

Appellant represented by: James W. Stanley, Attorney 

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C.A. Skow, Counsel 

INTRODUCTION

The appellant served on active duty from October 1977 to December
1995.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from rating decisions of the North Little Rock, Arkansas,
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes, in a rating decision dated May 1996, service
connection was granted for hearing loss at the noncompensable
disability level. Evaluation of hearing loss is an issue before the
Board at this time because the appellant was led to believe that he
need take no further action to perfect his appeal of this issue
following submission of a December 31, 1997, statement from his
attorney. See Beyrle v. Brown, 9 Vet. App. 24 (1996).

Review of the procedural history reflects that a timely notice of
disagreement (NOD) with the May 1996 rating decision was not
received, although the RO stated that a June 1997 statement was a
timely NOD. Following the May 1996 rating

2 - 

decision, an NOD was not received within the one-year period
following notice of this action. A June 1997 statement from the
appellant's attorney reflects disagreement with the noncompensable
evaluation assigned for hearing loss. A December 1997 rating
decision confirmed and continued the noncompensable evaluation and
Supplemental Statement of the Case was issued. On December 3 1,
1997, a statement from the appellant's attorney was received. This
statement constitutes an NOD with the December 1997 rating
decision. Because the RO incorrectly referenced the June 1997
statement as a timely NOD, and an SSOC was issued, the appellant
and his attorney were led to believe that a December 31, 1997,
statement (submitted in lieu of VA form 9) was the final act
necessary to perfect the appeal of the hearing loss issue. While a
timely substantive appeal was not filed with the December 1997
rating decision, the Board will waive this requirement.

Lastly, for clarity of record, the Board notes that the issue of
entitlement to an increased evaluation for right shoulder
disability was withdrawn from appeal at the September 1999 hearing.
Also, the issue of entitlement to an increased evaluation for left
shoulder disability was withdrawn from appeal in a December 31,
1997, statement from the appellant's attorney.

FINDINGS OF FACT

1. Sinusitis is not manifested by (a) three or more incapacitating
episodes per year requiring prolonged (lasting four to six weeks)
antibiotic treatment; or (b) more than six non-incapacitating
episodes per year characterized by headaches, pain, and purulent
discharge or crusting.

2. The appellant is rated at the maximum schedular level for
deviated nasal septum, and there is no other basis for increase.

3. Competent medical evidence has not been presented showing that
diastolic pressure is predominantly 100 or more, or that systolic
pressure is predominantly

3 -

160 or more, or that the appellant requires continuous medication
for control of hypertension.

4. Eczema is manifested by symptoms of redness and itching,
improved with the application of Lidex ointment to the affected
areas.

5. The appellant's right middle finger fracture is currently
manifested by complaints of some limited motion, which only
bothered him during cold weather; on VA examination, the appellant
could touch the palmar crease with the middle finger of the right
hand and there was no evidence of arthritis.

6. VA audiometric testing in July 1998 revealed an average pure
tone decibel loss of 16.25 in the right ear with 94 percent speech
discrimination, and a 46.25 decibel loss in the left ear with 90
percent speech discrimination.

CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 10 percent
for sinusitis are not met. 38 U.S.C.A. 1155 (West 1991 & Supp.
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A.
5100 et seq. (West Supp. 2001)); 38 C.F.R. 3.321, Part 4,
Diagnostic Code 6511 (2000); 66 Fed. Reg. 45620 (August 29, 2001).

2. The schedular criteria for an evaluation in excess of 10 percent
for deviated nasal septum are not met. 38 U.S.C.A. 1155 (West 1991
& Supp. 2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub.
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38
U.S.C.A. 5100 et seq. (West Supp. 2001)); 38 C.F.R. 3.321, Part 4,
Diagnostic Code 6502 (2000); 66 Fed. Reg. 45620 (August 29, 2001).

4 -

3. The schedular criteria for a compensable evaluation for
hypertension are not met. 38 U.S.C.A. 1155 (West 1991 & Supp.
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A.
5100 et seq. (West Supp. 2001)); 38 C.F.R. 3.321, Part 4,
Diagnostic Code 7101 (2000); 66 Fed. Reg. 45620 (August 29, 2001).

4. The schedular criteria for a 10 percent evaluation from January
1, 1996, until August 6, 1998, are met for eczema, but an
evaluation in excess of 10 percent for eczema are not met before or
after that date. 38 U.S.C.A. 1155 (West 1991 & Supp. 2001);
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 5100
et seq. (West Supp. 2001)); 38 C.F.R. 3.321, Part 4, Diagnostic
Code 7806 (2000); 66 Fed. Reg. 45620 (August 29, 2001).

5. The schedular criteria for an evaluation in excess of 10 percent
for fracture of the right middle finger are not met. 38 U.S.C.A.
1155 (West 1991 & Supp. 2001); Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified
as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001)); 38
C.F.R. 3.321, Part 4, Diagnostic Code 5226 (2000); 66 Fed. Reg.
45620 (August 29, 2001).

6. The schedular criteria for a compensable evaluation for hearing
loss are not met either prior to June 10, 1999, or from and after
that date. 38 U.S.C.A. 1155 (West 1991 & Supp. 2001); Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 5100 et seq.
(West Supp. 2001)); 38 C.F.R. Part 4, Diagnostic Code 6100 (1998 &
2000); 66 Fed. Reg. 45620 (August 29, 2001).

5 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the appellant's application for increased
compensation and there is no issue as to substantial completeness
of the application. See Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2096 (2000) (codified at
38 U.S.C.A. 5102).

VA has also secured all VA and private medical records that the
appellant has indicated are pertinent to his claim, and VA has
satisfied its duty with respect to such records and with receipt of
sufficient information to proceed. VA's duty to assist the claimant
in this regard accordingly has been satisfied. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
2097- 98 (2000) (codified at 38 U.S.C.A. 5103A(b) and (c)). In
addition, the appellant has been advised of the evidence that would
be necessary for him to substantiate his claim, by means of the
various Statements of the Case and Supplemental Statements of the
Case that have been issued during the appellate process. See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C.A. 5103(a)).
The requirements set forth in the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), and in the
regulations promulgated to effectuate the provisions of the Act, 66
Fed. Reg. 45620 (August 29, 2001), with regard to notice and
development of the claims, have been satisfied.

Disability evaluations are determined by comparing the veteran's
current symptomatology with the criteria set forth in the Schedule
for Rating Disabilities (rating schedule). 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. Part 4 (2000). In making its determination, the
Board analyzes the extent to which a service- connected disability
adversely affects a veteran's ability to function under the
ordinary conditions of daily life, and bases the assigned rating,
as far as practicable, on the average impairment of earning
capacity in civil occupations. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.1, 4.10 (2000).

6 -

If two evaluations are potentially applicable, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that evaluation; otherwise,
the lower rating will be assigned. 38 C.F.R. 4.7 (2000).

Any reasonable doubt regarding a degree of disability will be
resolved in favor of the veteran. See 38 C.F.R. 4.3 (2000).

The appellant has perfected an appeal as to the assignment of the
initial ratings following the initial awards of service connection
for hypertension, eczema, and right middle finger fracture.
Therefore, the Board is required to evaluate all the evidence of
record reflecting the period of time between the effective date of
the initial grant of service connection until the present for these
particular disabilities. See Fenderson v. West, 12 Vet. App. 119
(1999).

With regard to sinusitis, deviated nasal septum, and hearing loss
entitlement to compensation has already been established and an
increase in disability rating is at issue. In this case, the
present level of disability is of primary concern. While the entire
recorded history of a disability is to be reviewed by the rating
specialist, the regulations do not give past medical reports
precedence over current findings. Francisco v. Brown, 7 Vet. App.
55, 58 (1994).

The Board notes that in assigning an appropriate rating, the policy
against "pyramiding" of disability awards enumerated by 38 C.F.R.
4.14 must be considered. The assignment of a particular diagnostic
code is "completely dependent on the facts of a particular case."
Butts v. Brown, 5 Vet.App. 532, 538 (1993). One diagnostic code may
be more appropriate than another based on such factors as an
individual's relevant medical history, the current diagnosis and
demonstrated symptomatology. Any change in a diagnostic code by a
VA adjudicator must be specifically explained. See Pernorio v.
Derwinski, 2 Vet.App. 625, 629 (1992). In this case, the Board
considered whether another rating code is "more appropriate" than
the one used by VARO. See Tedeschi v. Brown, 7 Vet.App. 411, 414
(1995).

- 7 -

A. Sinusitis

Service connection for sinusitis was established in December 1997
at the 10 percent disability level under Diagnostic Code 6511. The
schedule provides a 10 percent evaluation for sinusitis that is
manifested by one of the following: (1) one or two incapacitating
episodes per year requiring prolonged (lasting four to six weeks)
antibiotic treatment; or (2) three to six non-incapacitating
episodes per year characterized by headaches, pain, and purulent
discharge or crusting. 38 C.F.R. 4.97, Diagnostic Codes 6510
through 6514 (2000).

A 30 percent disability rating for chronic sinusitis is assigned
when there is one of the following: (1) three or more
incapacitating episodes per year requiring prolonged (lasting four
to six weeks) antibiotic treatment; or (2) more than six non-
incapacitating episodes per year characterized by headaches, pain,
and purulent discharge or crusting. 38 C.F.R. 4.97, Diagnostic
Codes 6510 through 6514 (2000).

A note to this diagnostic criteria indicates that an
"incapacitating episode" means one that requires bed rest and
treatment by a physician. 38 C.F.R. 4.97, Diagnostic Codes 6510
through 6514 (2000).

In this case, the appellant does not argue, nor does the evidence
show, sinusitis manifested by (1) three or more incapacitating
episodes per year requiring prolonged (lasting four to six weeks)
antibiotic treatment; or (2) more than six non- incapacitating
episodes per year characterized by headaches, pain, and purulent
discharge or crusting.

In support of the appellant's claim for increase, he submitted a
private treatment records dated December 1996 to July 1997, a
private medical evaluation dated December 1995, and treatment
records dated November 1995 to November 1998 from the Little Rock
Air Force Base. These records show, in pertinent part, that the
appellant was seen for sinusitis in December 1996, January 1997,
April 1997, and September 1999. On evaluation for sinus problems
and difficulty breathing in

- 8 -

December 1995, it was noted that the appellant required antibiotic
therapy on 3 to 4 occasions yearly for recurrent sinus infection.
Objectively, there was no purulent discharge or crusting, and no
facial tenderness although the appellant reported symptoms of
recurrent nasal stuffiness, frontal headaches and nasal drainage.

Also, the appellant testified in September 1999 and May 2001 that
his sinusitis was manifested by recurrent headache pain,
lightheartedness, dizziness, congestion, and infection. At the May
2001 hearing, he submitted leave forms showing that he had taken
leave from work in April, May, and December 1996. Each of these
requests was for no more than 8 hours of leave for sinus problems.
These records show that, in 1997, the appellant requested 8 hours
of leave for sinus problems in January and March, and 16 hours of
leave for sinus problems in April.

Report of VA sinus examination dated June 1999 reflects a history
of recurrent sinusitis manifested by congestion and headaches.
Objectively, there was no facial' tenderness and no evidence of
crusting or purulent discharge. The diagnosis was recurrent
sinusitis. An October 1999 VA treatment record shows that the
appellant was seen for acute bacterial sinusitis requiring
antibiotic treatment.

Prolonged antibiotic treatment for 3 or more incapacitating sinus
episodes is not shown. More than 6 incapacitating sinus episodes is
also not shown. As neither the medical evidence of record nor the
sworn testimony establishes that the criteria for increase are met
at this time, the claim is denied. For the reasons discussed above,
the evidence in this case is not so evenly balanced so as to allow
application of the benefit of the doubt rule. 38 C.F.R. 3.102, 4.3
(2000).

B. Deviated Nasal Septum

Service connection was established for deviated nasal septum in
December 1997 at the 10 percent disability level under Diagnostic
Code 6502. The schedule provides under this code a maximum 10
percent rating for traumatic deviation of the nasal septum, when
there is 50 percent obstruction of the nasal passage on both sides
or complete obstruction on one side. 38 C.F.R. 4.97, Diagnostic
Code 6502 (2000).

9 -

There are no other potentially applicable diagnostic codes under
which an increase may be awarded. We note that the appellant is
separately rated for sinusitis as discussed above. Accordingly, the
Board finds no basis for increase.

C. Hypertension

Service connection for hypertension was established in January 1999
under Diagnostic Code 7101 at the noncompensable disability level
effective from January 1996. Under the general rating formula for
hypertensive vascular disease (essential arterial hypertension),
when diastolic pressure is predominantly 100 or more, or when
systolic pressure is predominantly 160 or more, a 10 percent
evaluation is assigned. The 10 percent evaluation is the minimal
evaluation when an individual has a history of diastolic pressure
predominantly I 00 or more and requires continuous medication for
control. 38 C.F.R. 4.104, Diagnostic Code 7101, effective January
12, 1998. This is essentially similar to the rating criteria in
effect prior to that date, which provided for a 10 percent rating
for diastolic pressure predominantly 100 or more, or for a history
of diastolic pressure predominantly 100 or more requiring
continuous medication for control.

A review of the medical evidence of record fails to demonstrate
diastolic pressure of predominantly 100 or more, or systolic
pressure of predominantly 160 or more; also it is not shown that
the appellant requires continuous medication for control of
hypertension. The blood pressure reading on VA examination in March
1996 was 130/94. On VA examination in September 1997, it was
120/85. On VA examination in December 1998, the blood pressure
reading was 125/100. It was noted, by history, that hypertension
was probably due to stress and excess weight. It was further noted
that the appellant "never required medication" for hypertension.

The appellant's wife reported that she is a registered nurse. She
took three blood pressure readings between December 1 and 3, 1998,
which were 124/90, 126/102, and 122/98.

10-

The appellant testified in September 1999 that he did not take
medication for hypertension. He reported that his condition was
"monitored" and that his wife occasionally checks his blood
pressure. He complained of headaches, which he associated with
hypertension, but essentially denied having cardiovascular disease.
The appellant related his hypertension to stress. Again, in May
2001, the appellant testified that he did not take medication for
hypertension and that he was advised to reduce stress and lose
weight.

The medical evidence, coupled with the sworn testimony, fails to
establish that the appellant has diastolic pressure of
predominantly 100 or more, systolic pressure of predominantly 160
or more, or that he requires continuous medication for control of
hypertension. The preponderance of the evidence is against the
claim. For the reasons discussed above, the evidence in this case
is not so evenly balanced so as to allow application of the benefit
of the doubt rule. 38 C.F.R. 3.102, 4.3 (2000).

Because this is an appeal from the initial rating, the Board has
considered whether a "staged" rating is appropriate. See Fenderson
supra. at 126. In this instance, the record does not show varying
levels of disability and, therefore, does not support the
assignment of a staged rating.

D. Eczema

Service connection for eczema was established in a May 1996 rating
decision. Eczema was rated at the noncompensable disability level
from January 1, 1996, until August 6, 1999. It has been rated as 10
percent disabling beginning August 6, 1998.

Under 38 C.F.R. 4.118, Diagnostic Code 7806, a noncompensable
evaluation is for assignment if there is slight, if any,
exfoliation, exudation or itching, if on a non- exposed surface or
small area. Eczema with exfoliation, exudation or itching, if
involving an exposed surface or extensive area, warrants a 10
percent evaluation. When accompanied by exudation or constant
itching, extensive lesions, or marked disfigurement, a 30 percent
evaluation is for assignment. Eczema with ulceration or

extensive exfoliation or crusting, and systemic or nervous
manifestations, or if exceptionally repugnant warrants a 50 percent
evaluation. 38 C.F.R. 4.118, Diagnostic Code 7806.

For the period from January 1, 1996, until August 6, 1998, the
evidence of record shows that the appellant essentially meets the
criteria for a 10 percent evaluation, but no more. Also, the
evidence of record does not show that an evaluation in excess of 10
percent is warranted from or after August 6, 1998. All the evidence
of record has been considered in reaching each of these
conclusions.

The record shows that, on VA dermatology examination in February
1996, the appellant reported skin problems on the hands, feet, and
back of legs. This condition was reportedly worse with heat and
sweating, but resolved promptly with Lidex ointment. Objectively,
the skin was clear and the assessment was history of eczema. At a
personal hearing in August 1997, the appellant again reported that
his skin condition improved with the application of Lidex ointment.
He also testified that, when active, it is generally itchy and
sore. When his skin condition is left untreated, the appellant
testified that it could result in bleeding, fissures, or cracks in
the skin. He also reported that he must take precautions against
skin bone pathogens as a police officer.

A private treatment note dated July 1997 reflects that the
appellant reported a bad problem with eczema. There was no further
comment or objective examination of the skin problem by the private
physician. However, the appellant was seen at the U.S. Air Force
Clinic complaining of an itchy rash on the same day. He requested
Lidex ointment. Objectively, the skin of the hands was scaly with
erythematous macular papules; a few tiny fluid filled vesicles were
also seen. The assessment was eczema of both hands.

On VA dermatological examination in August 1998, there was
eczematous eruption in the most of the interdigital webs of the
hands. Also, some scaly plaques were seen on the dorsum of the 5th
finger and 4th finger of the right hand, which appeared somewhat
psoriasiform. There was no evidence of psorias anywhere else. There

12 -

was some pigment loss with lamp examination of the dorsum of the
fingers and digital aspects of the hands, as well as on the distal
aspect of the feet and medial aspect of the forearm. The appellant
again reported improved symptoms with the application of Lidex gel
to the affected areas. At a May 2001 personal hearing, the
appellant testified that his eczema was red and itchy, but that
Lidex cream relieved his symptoms.

Review of the evidence or record reveals that the appellant's
eczema was productive of redness and itching of an exposed surface
prior to August 6, 1998. Therefore, a 10 percent evaluation is
warranted from January 1, 1996. However, the evidence fails to
demonstrate that the appellant's skin condition has been or is
productive of extensive lesions, or marked disfigurement, to
warrant the assignment of a 30 percent evaluation. The appellant's
symptoms of redness and itching improved with the application of
Lidex ointment to the affected areas more closely approximate the
criteria for a 10 percent disability rating since the initial grant
of service connection. Accordingly, an evaluation in excess of 10
percent from and after August 6, 1998, is not warranted. The Board
finds no basis for staged ratings in this matter. See Fenderson
supra.

For the reasons discussed above, the evidence in this case is not
so evenly balanced so as to allow application of the benefit of the
doubt rule. 38 C.F.R. 3.102, 4.3 (2000).

E. Right Middle Finger Fracture

Service connection for fracture of the right middle finger (major)
was established by a May 1996 rating decision. A noncompensable
evaluation was assigned. Subsequently dated rating decisions
confirmed and continued the noncompensable disability rating under
Diagnostic Code 5299-5226.

When there is either favorable or unfavorable ankylosis involving
the middle finger, a 10 percent rating is assigned. It is noted
that extremely unfavorable ankylosis will

- 13 -

be rated as amputation under Diagnostic Codes 5152 through 5156. 38
C.F.R.4.71a, Diagnostic Code 5226.

Report of VA examination (undated) conducted in roughly July 1998
reflects complaints of some limited motion of the right middle
finger due to old fracture. The appellant denied taking any
medication for pain. Objectively, there was no visible deformity
and the appellant could touch the palmar crease with the middle
finger of the right hand. An x-ray study was negative for
arthritis. At a May 2001 personal hearing, the appellant testified
that his right middle finger only bothered him in the winter,
during cold weather.

In this case, as there are no medical clinical findings for
ankylosis of the right finger, a compensable disability rating is
not warranted for the appellant's right middle finger disability
under Diagnostic Code 5226. Additionally, the Board finds no basis
for staged ratings. See Fenderson, supra. For the reasons discussed
above, the evidence in this case is not so evenly balanced so as to
allow application of the benefit of the doubt rule. 38 C.F.R.
3.102, 4.3 (2000).

F. Hearing Loss

Service connection for hearing loss was granted in a May 1996
rating decision, at the noncompensable disability level, effective
from January 1, 1996, under Diagnostic Code 6100. During the
pendency of the appeal, the rating criteria for diseases of the ear
and other sense organs were revised. See 64 Fed. Reg. 25202- 25210
(May 11, 1999) (effective June 10, 1999).

Where regulations change during the course of an appeal, the Board
must determine, if possible, which set of regulations, the old or
the new, is more favorable to the claimant and apply the one more
favorable to the case. Karnas v Derwinski, 1 Vet. App. at 312-13.
Also, the VA General Counsel requires that, when a provision of the
VA rating schedule is amended while a claim for an increased rating
under that provision is pending, a determination on whether the
intervening change is more favorable to the veteran is required; if
the amendment is

14 -

more favorable, the Board must apply that new provision to rate the
disability for periods from and after the effective date of the
regulatory change, and the Board must apply the prior (old)
regulation to rate the veteran's disability for periods preceding
the effective date of the regulatory change. VA O.G.C. Prec. Op. 3-
2000 (April 10, 2000).

The Board has reviewed the appellant's claim under both the "old"
and "new" criteria, and based on this review, it finds that the new
criteria are not more favorable to the appellant. The new criteria
are more beneficial to more profoundly deaf veterans. See 64 Fed.
Reg. 90, 25202-25210 (1999). Therefore, the Board need not remand
this claim to the VARO for initial consideration of the effect of
the new criteria on the appellant's claim. Bernard v. Brown, 4 Vet.
App. 384, 393- 394 (1993).

Under the "old" criteria, evaluations of bilateral defective
hearing ranged from noncompensable to 100 percent based on organic
impairment of hearing acuity as measured by the results of
controlled speech discrimination tests together with the average
hearing threshold level as measured by pure tone audiometry tests
in the frequencies 1000, 2000, 3000 and 4000 cycles per second,
with eleven auditory acuity levels designated from Level I for
essentially normal acuity through Level XI for profound deafness.
38 C.F.R. 4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective
before June 10, 1999).

The amended version of the schedule provides a table for ratings
purposes (Table VI) to determine a Roman numeral designation (I
through XI) for hearing impairment, established by a state-licensed
audiologist including a controlled speech discrimination test
(Maryland CNC), and based upon a combination of the percent of
speech discrimination and the pure tone threshold average which is
the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000
Hertz, divided by four. See 38 C.F.R. 4.85 (effective June 10,
1999). Table VII is used to determine the percentage evaluation by
combining the Roman numeral designations for hearing impairment of
each ear. The horizontal row represents the ear having the poorer
hearing and the vertical column represents the ear having the
better

- 15 -

hearing. See 38 C.F.R. 4.85 (effective June 10, 1999). It should be
noted that the amendment made no change to the method of
determining the percentage evaluation for hearing impairment.
Tables VI, VIa and VII remain the same. The amendments include
reorganizing sections 4.85 and 4.86 for the solely purpose of
clarity.

Notwithstanding the above, the amended regulations provide for two
new provisions for evaluating certain patterns of hearing
impairment where the speech discrimination test may not reflect the
severity of communicative functioning. See 38 C.F.R. 4.85
(effective June 10, 1999). Under the amended 38 C.F.R. 4.86, when
the pure tone threshold at each of the four specified frequencies
(1000, 2000, 3000, and 4000, Hertz) is 55 decibels or more, the
rating specialist will determine the Roman numeral designation for
hearing impairment from either Table VI or Table VIa, whichever
results in the higher numeral. Also, when the pure tone threshold
is 30 decibels or less at 1000 Hertz and 70 decibels or more at
2000 Hertz, the rating specialist will determine the Roman numeral
designation for hearing impairment from either Table VI or Table
VIa, whichever results in the higher numeral. See 64 Fed. Reg.
25202-10 (May 11, 1999) (effective June 10, 1999).

In this case, VA audiometric testing in March 1996 revealed an
average pure tone decibel loss of 16.25 decibels in the right ear
with 100 percent speech discrimination, and a 42.5 decibel loss in
the left ear with 86 percent speech discrimination. VA audiometric
testing in July 1998 revealed an average pure tone decibel loss of
16.25 in the right ear with 94 percent speech discrimination, and
a 46.25 decibel loss in the left ear with 90 percent speech
discrimination. The audiometric test results did not fit within
either criteria outlined in the amended 38 C.F.R. 4.86.

According to Table VI of 38 C.F.R. 4.85 under both the "old" and
revised regulations, the numeric designation of hearing impairment
is "Level I" in both the right and left ear applying the July 1998
audiometric findings, which is the most probative evidence to
consider in adjudicating this claim, See Francisco supra. Table VII
of 38 C.F.R. 4.85 reveals that this level of hearing impairment
warrants

- 16 -

the assignment of a 0 percent disability evaluation under both the
old and revised regulations. Therefore, the preponderance of the
evidence is against a compensable evaluation for hearing loss prior
to June 10, 1999, as well as, from and after June 10, 1999. The
Board is constrained by a mechanical application of the facts in
this case to the applicable laws and regulations. See Lendenmann v.
Principi, 3 Vet. App. 345 (1992) (disability evaluations for
hearing loss are derived by a mechanical application of the rating
schedule to the numeric designations assigned after audiometric
evaluations are rendered).

The Board acknowledges the appellant's sworn testimony that he
experiences difficulty hearing in certain circumstances. However,
the Board finds that the appellant's hearing deficit has not been
shown to be of such severity to warrant a compensable evaluation
under applicable schedular standards. In reaching its decision, the
Board considered the complete history of the disability at issue,
as well as, the current clinical manifestations and the effect the
disability has on the earning capacity of the appellant. 38 C.F.R.
4.1, 4.2, 4.41. In addition, the Board considered the applicability
of the benefit-of-the-doubt doctrine, but reasonable doubt could
not be resolved in the appellant's favor as there was not an
approximate balance of positive and negative evidence in the
record.

G. Extra-Schedular Consideration

The Board has based its decision in this case upon the applicable
provisions of the VA's Schedule for Rating Disabilities. The
appellant has submitted no evidence showing that any of his
service-connected disabilities has markedly interfered with his
employment status beyond that interference contemplated by the
assigned evaluation, and there is also no indication that any of
the service-connected disorders has necessitated frequent periods
of hospitalization during the pendency of this appeal. As such, the
Board is not required to remand this matter to the RO for the
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2000). See
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown,
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

17 -

ORDER

An increased rating for sinusitis is denied.

An increased rating for deviated nasal septum is denied.

A compensable evaluation for hypertension is denied.

A 10 percent evaluation for eczema from January 1, 1996, until
August 6, 1998, is granted.

An evaluation in excess of 10 percent for eczema from August 6,
1998, is denied.

A compensable evaluation for fracture of the right middle finger is
denied.

A compensable rating for hearing loss is denied.

MARY GALLAGHER
Member, Board of Veterans' Appeals

18 - 



